Motion for reargument granted and, upon reargument, the memorandum and order entered October 1, 2004 [11 AD3d 914] is amended by providing in the ordering paragraph and in the second sentence of the third paragraph of the memorandum that the award of damages for therapeutic modalities is increased to $1,254,755, including $226,044 for physical therapy, $751,608 for independent living counseling, $252,288 for community integration counseling, $14,040 for occupational therapy, $6,570 for optical, and $4,205 for dietician costs. Present— Green, J.P, Kehoe, Martoche and Hayes, JJ.